Citation Nr: 0107765	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-01 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial compensable (increased) evaluation 
for a partial medial collateral ligament tear of the left 
knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service June 1978 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that awarded service connection for a 
partial medial collateral ligament tear of the left knee as 
well as service connection for a right knee strain and 
assigned non-compensable evaluations to both, effective July 
1, 1998 (the day following separation from active duty 
service).  See 38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(b)(2)(i) (2000).  In that rating decision, the RO also 
denied service connection for periodontal disease (claimed as 
dental disease) and entitlement to a 10 percent evaluation 
based upon multiple, non-compensable, service connected 
disabilities (38 C.F.R. § 3.324 (2000)).  In May 1999, the RO 
received a notice of disagreement to the January 1999 rating 
decision.  The veteran limited his appeal to entitlement to 
initial compensable (increased) ratings for the right knee 
strain and the partial medial collateral ligament tear of the 
left knee.  Since the veteran did not file a notice of 
disagreement to the denial of service connection for 
periodontal disease or entitlement to a 10 percent evaluation 
based upon multiple, non compensable, service connected 
disabilities, the Board does not have authority to proceed to 
a decision.  See In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997). 

By rating decision in September 1999, the RO awarded a 10 
percent evaluation for the right knee strain, effective July 
1, 1998.  In October 1999, the RO issued a statement of the 
case as regards the appealed issues.  In October 1999, the 
veteran provided testimony at a personal hearing before a 
Hearing Officer.  At that time, the veteran reported that he 
was satisfied with the 10 percent rating evaluation assigned 
for the right knee and withdrew the appeal as to that issue.  
Thus, the remaining issue on appeal is listed on the title 
page of this decision.  


FINDINGS OF FACT

1.  All relevant, available evidence for a final 
determination in this appeal has been obtained.

2.  For the period of this appeal, the partial medial 
collateral ligament tear of the left knee has been manifest 
by subjective complaints of soreness off and on related to 
weight bearing, climbing, and walking.  

3.  Clinically, the left knee manifests full range of motion, 
no effusion, stable and non-tender collateral ligaments, an 
unremarkable joint line, no atrophy of the thigh or leg 
musculature, normal strength, and no crepitation.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial 10 percent evaluation for the partial 
medial collateral ligament tear of the left knee are met.  38 
U.S.C.A. § 1155; Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5257 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his left knee disability warrants a 
higher initial disability evaluation.  In accordance with 38 
C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 (2000), and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
service-connected partial medial collateral ligament tear of 
the left knee and is satisfied that all relevant facts have 
been properly developed.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As this 
claim is derivative of the original award of service 
connection, all relevant and adequate medical data of record 
that fall within the scope of this initial rating claim must 
be addressed.  See Fenderson v. West, 12 Vet. App. 119 
(1999); Powell v. West, 13 Vet. App. 31, 35 (1999).  The 
Board should also consider the applicability of a higher 
rating for the entire appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10 (2000).  Separate diagnostic codes 
identify the various disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1.  It is the intent of the 
Schedule for Rating Disabilities to recognize disabilities of 
the musculoskeletal system that result in anatomical damage, 
functional loss and evidence of disuse, and/or abnormal 
excursion of movement, for example, less movement than 
normal, more movement than normal, weakened movement or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, 
it is the intention to recognize actually painful, unstable, 
or malaligned joints, due to a healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
See 38 C.F.R. § 4.59 (2000).  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of the rating with the impairment of 
function will be expected in all cases.  See 38 C.F.R. § 4.21 
(2000).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  When 
after careful consideration of all the evidence of record, a 
reasonable doubt arises regarding the degree of disability, 
such doubt shall be resolved in favor of the claimant.  See 
38 C.F.R. § 4.3 (2000).  

The Board observes that the partial medial collateral tear of 
the left knee is evaluated as non-compensably disabling under 
DC 5257.  A non-compensable evaluation (zero percent) is 
assigned in every instance (1) where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code 
and (2) when the requirements for a compensable evaluation 
are not met.  See 38 C.F.R. § 4.31 (2000).  

The veteran contends that a higher initial rating is 
warranted for the partial medial collateral ligament tear of 
the left knee.  He testified that his activities were 
limited.  He refrains from any activity that isolates the 
knee and is limited to walking.  When he stoops or walks a 
flight of stairs, both knees hurt.  The left knee does not 
buckle, but hurts when climbing stairs.  When the left knee 
buckles, he is down for about 24 hours.  He has braces at 
home.  Nine out of 10 times, the braces are used on the right 
knee.  He asserts that the right knee is worse than the left.  
He has not seen a physician for either knee.  He is not 
willing to have surgery on his anterior cruciate ligament.  

He testified that he has learned to care for himself and is 
very careful.  He medicates the pain with aspirin and Motrin.  
He had a job as a cable installer for 30 days.  He was 
required to crawl on his knees, stoop, jump, and climb on 
poles.  At the end of the day, his knees were "killing" 
him.  At the time of the October 1999 hearing, the veteran 
was employed in security which required a lot of walking and 
stair climbing that caused pain.  The veteran asserts that he 
is unable to participate in certain sports or seek other 
employment, to include police officer training because of the 
physical requirements.  

The service medical records reflect that in February 1994 the 
veteran sustained a buckle injury to the left knee.  Magnetic 
resonance imaging (MRI) of the left knee showed (1) anterior 
cruciate ligament disruption, (2) partial medial collateral 
ligament tear with pericapsular inflammation/ edema, (3) 
possible nondisplaced horizontal tear, mid body, medial 
meniscus, and (4) large knee effusion.  He was seen again in 
April 1994 at which time the assessment was rule out stable 
left anterior cruciate ligament injury.  An August 1995 
Persian Gulf examination reveals that the veteran reported 
having or having had trick or lock knees.  The lower 
extremities were evaluated as normal.  

On retirement examination in April 1998, the veteran 
complained of give in the left knee and of soreness off and 
on since 1994 caused by overcompensating for the right knee.  
On examination, there was no laxity.  There was negative 
McMurray test, no effusion, no patellar grind, and no joint 
line tenderness.  The summary of defects included, inter 
alia, torn anterior cruciate ligament and arthralgias.  The 
veteran separated from service in June 1998.  

The report of the August 1999 VA examination reflects that 
the veteran reported having no residual symptoms, no pain, no 
weakness, no numbness, no tingling, no swelling, no 
fatigability, no incoordination of motion, or any symptoms 
whatsoever in the left knee.  The veteran informed the 
physician that the left knee was the good knee.  On 
examination, the left knee manifested full range of motion 
from 0 to 140 degrees arch, no effusion, stable and non-
tender collateral ligaments, and an unremarkable joint line.  
There was no atrophy of the thigh or leg musculature.  
Strength was 5/5.  There was no crepitation from the joint.  
There was no fatigability or weakness noted in knee flexion 
or extension strength.  The relevant diagnosis was old left 
knee sprain resolved without residuals.  

As supported by the record, the veteran sustained injuries to 
his left knee in service.  However, the 1998 separation 
examination reflected a healed left knee injury with 
complaints only of occasional soreness and giving way.  No 
laxity, tenderness or effusion in the left knee was found.  
Examination of the knee in August 1999 was entirely within 
normal limits, and the veteran had no complaints of pain or 
functional limitation of the knee at that time.  
Nevertheless, in October 1999, the veteran testified that 
stooping, crawling, prolonged walking, climbing, and jumping 
aggravated the knee.  Further, the Board accepts as credible 
the veteran's assertions that he has been trained/ instructed 
in the care of the left knee to avoid additional injury and 
to abate the symptoms.  

 Notwithstanding the fact that the left knee was asymptomatic 
on VA examination in August 1999 and demonstrated no 
functional limitations, considering the veteran's testimony 
that he has limited his activity so as to avoid left knee 
problems and that he experiences pain on motion when climbing 
stairs, stooping, crawling, or on prolonged walking, , the 
Board finds that the evidence is in equipoise.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  In such instances, 
the benefit of the doubt is resolved in favor of the veteran.  
See 38 C.F.R. § 4.3.  In resolving all reasonable doubt in 
favor of the veteran, the Board determines that the slight 
symptomatology associated with the left knee disability with 
a history of partial medial collateral ligament tear more 
nearly approximates a 10 percent evaluation for slight 
impairment of the knee in accordance with DC 5257.  See 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a; DeLuca v. Brown, 8 
Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 532, 539 
(1993).  
 
 In the absence of medical evidence characteristic of moderate 
recurrent subluxation or lateral instability (DC 5257), 
dislocated semilunar cartilage with frequent episodes of 
locking pain and effusion into the joint (DC 5258), limited 
leg flexion to 30 degrees (DC 5260), limited leg extension to 
15 degrees (DC 5261), or malunion of the tibia and fibula 
with moderate knee or ankle disability (DC 5262), a 20 
percent rating under the aforementioned diagnostic codes is 
not warranted.  The veteran's complaints credibly establish 
that there is some pain on negotiating stairs, prolonged 
standing, walking, stooping, crawling, and climbing.  Thus, 
the partial medial collateral ligament tear of the left knee 
is appropriately evaluated as 10 percent disabling under DC 
5257.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §§ 4.3, 
4.7, 4.59, 4.71a (2000).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2000).  The record is silent as to any 
frequent hospitalizations due to the partial medial 
collateral ligament tear of the left knee.  As a matter of 
fact, the veteran stated that he did not seek a physician for 
treatment until VA examination.  The veteran has not 
presented evidence of any marked interference with employment 
due exclusively to the medial collateral ligament tear of the 
left knee.  While the veteran has slight residuals (some pain 
and subjective sensation of give) related to the partial 
medial collateral ligament tear of the left knee, those 
symptoms are not beyond the norm or so exceptional as to 
preclude the use of the regular rating criteria.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case, and the Board finds no 
basis for field submission of the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of an extraschedular rating.  
38 C.F.R. § 3.321(b) (2000). 


ORDER

An initial 10 percent evaluation for a partial medial 
collateral ligament tear of the left knee is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.   



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


